Exhibit 10.3

JUNIPER NETWORKS, INC.

2006 EQUITY INCENTIVE PLAN

STOCK OPTION AGREEMENT

Unless otherwise defined herein, the terms defined in the Juniper Networks, Inc.
2006 Equity Incentive Plan (the “Plan”) shall have the same defined meanings in
this Stock Option Agreement (the “Option Agreement”).

I. NOTICE OF GRANT

[Optionee’s Name and Address]

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan and this Option Agreement, as follows:

                 
 
  Grant Number
       
 
  Grant Date
       
 
  Exercise Price per Share
  $    
 
  Total Number of Shares Granted
       
 
  Total Exercise Price
  $    
 
  Type of Option:
  Nonstatutory Stock Option

 
  Term/Expiration Date:
  7 Years From the Grant Date
 
  Vesting Schedule:
       
 
  [Insert Vesting Schedule]        
II.
  AGREEMENT        



  1.   Grant of Option.

The Board hereby grants to the Optionee (the “Optionee”) named in the Notice of
Grant section of this Agreement (the “Notice of Grant”), an option (the
“Option”) to purchase the number of Shares set forth in the Notice of Grant, at
the exercise price per share set forth in the Notice of Grant (the “Exercise
Price”), subject to the terms and conditions of the Plan (which is incorporated
herein by reference) and this Option Agreement. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail.



  2.   Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set out in the Notice of Grant and the applicable
provisions of the Plan and this Option Agreement, subject to Optionee’s
remaining a Director on each vesting date.

(b) Post-Termination Exercise Period. Subject to any extended post-termination
exercise period set forth in duly authorized written agreements by and between
Optionee and the Company, if Optionee ceases to remain in Continuous Status as a
Director, then this Option may be exercised, but only to the extent vested on
the date of such cessation of Continuous Status as a Director, until the earlier
of (i) ninety days after the date upon which Optionee ceases his or her
Continuous Status as a Director, or (ii) the original seven-year Option term.

(c) Method of Exercise. This option may be exercised with respect to all or any
part of any vested Shares by giving the Company, E*Trade OptionsLink, or any
successor third-party stock option plan administrator designated by the Company
written or electronic notice of such exercise, in the form designated by the
Company or the Company’s designated third-party stock option plan administrator,
specifying the number of shares as to which this option is exercised and
accompanied by payment of the aggregate Exercise Price as to all exercised
shares.

This Option shall be deemed to be exercised upon receipt by the Company, E*Trade
OptionsLink or any successor third-party stock option plan administrator
designated by the Company of such fully executed exercise notice accompanied by
such aggregate Exercise Price.

No Shares shall be issued pursuant to the exercise of this Option unless such
issuance and exercise complies with applicable laws. Assuming such compliance,
for income tax purposes the exercised shares shall be considered transferred to
the Optionee on the date the Option is exercised with respect to such exercised
shares.

(d) Payment of Exercise Price. Payment of the aggregate exercise price shall be
by any of the following, or a combination thereof, at the election of the
Optionee:

(i) cash; or

(ii) check; or

(iii)  delivery of a properly executed exercise notice together with such other
documentation as the Administrator and a broker, if applicable, shall require to
effect an exercise of the Option and delivery to the Company of the sale
proceeds required to pay the exercise price.



  3.   Non-Transferability of Option.

This Option may not be transferred in any manner otherwise than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by the Optionee. The terms of the Plan and this Option Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.



  4.   Term of Option.

This Option may be exercised only within the term set out in the Notice of
Grant, and may be exercised during such term only in accordance with the Plan
and the terms of this Option Agreement.



  5.   Tax Consequences.

Some of the federal tax consequences relating to this Option, as of the date of
this Option, are set forth below. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND
THE TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE. THE OPTIONEE SHOULD CONSULT
A TAX ADVISER BEFORE EXERCISING THIS OPTION OR DISPOSING OF THE SHARES.

(a) Exercising the Option. The Optionee may incur regular federal income tax
liability upon exercise of a Nonstatutory Stock Option. The Optionee will be
treated as having received compensation income (taxable at ordinary income tax
rates) equal to the excess, if any, of the fair market value of the exercised
shares on the date of exercise over their aggregate Exercise Price.

(b) Disposition of Shares. If the Optionee holds NSO Shares for at least one
year, any gain realized on disposition of the Shares will be treated as
long-term capital gain for federal income tax purposes.



  6.   Entire Agreement; Governing Law.

The Plan is incorporated herein by reference. The Plan and this Option Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except by
means of a writing signed by the Company and Optionee. This agreement is
governed by the internal substantive laws, but not the choice of law rules, of
California.

By your acknowledgment and acceptance of the terms of this Agreement, you and
the Company agree that this Option is granted under and governed by the terms
and conditions of the Plan and this Option Agreement. Optionee has reviewed the
Plan and this Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to accepting this Agreement and fully
understands all provisions of the Plan and this Option Agreement. Optionee
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Option Agreement. Optionee further agrees to notify the Company upon any change
in his/her residence address.

